Citation Nr: 0111835	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC), in the amount of 
$5,850.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had over 23 years of active service, including 
from June 1951 to March 1970.  He died on December [redacted], 1988.  
The appellant is a former spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes the appellant did not challenge the amount of 
overpayment created; therefore, this decision is limited to 
the issue of entitlement to waiver as listed on the title 
page.  But see Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 38 C.F.R. § 1.911(c)(1) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  

2.  In January 1989 the RO received a copy of the veteran's 
death certificate which noted he was divorced and had no 
surviving spouse.

3.  In her April 1999 application for VA benefits the 
appellant reported that she was the surviving spouse of the 
veteran and that their marriage had ended as a result of the 
veteran's death on December [redacted], 1988.  The appellant 
certified that information provided in her application was 
true and complete to the best of her knowledge and belief.

4.  The appellant was awarded DIC benefits in April 1999 and 
notified her that payments were based upon her status as a 
surviving spouse with no dependents.

5.  In July 1999 the appellant submitted correspondence 
notifying the RO that she was not the surviving spouse of the 
veteran.

6.  The appellant's DIC award was subsequently retroactively 
discontinued creating an overpayment in the amount of $5,850.

7.  The appellant did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

8.  The appellant and VA were at fault in the creation of the 
debt but the balance of fault rests upon the appellant for 
accepting payments to which she knew or reasonably should 
have known she was not entitled.

9.  Waiver of the assessed overpayment would result in unfair 
enrichment to the appellant.

10.  Recovery of the assessed overpayment would not deprive 
the appellant of basic necessities.

11.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

12.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of DIC benefits in the 
amount of $5,850 would not be contrary to the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. 

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim.  The Board further finds that the RO's December 1999 
correspondence and the February 2000 statement of the case 
adequately notified her of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  
Therefore, the Board finds VA has met the notice and duty to 
assist provisions contained in the new law.  In light of the 
notice and development action provided in this case, the 
Board finds it would not be prejudicial to the claimant to 
issue a decision at this time.  But see Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

The evidence of record shows that in January 1989 the RO 
received a copy of the veteran's death certificate.  The 
report noted that at the time of his death the veteran was 
divorced and had no surviving spouse.

In January 1989 the RO received a copy of VA Form 40-4956, 
Record of Interment, which listed the veteran's daughter, 
M.A.D., as next of kin.

In March 1989 the RO granted entitlement to service 
connection for the cause of the veteran's death and 
established entitlement to Dependents' Educational Assistance 
benefits.

In April 1999 the RO received the appellant's application for 
VA benefits and documents in support of the claim, including 
a copy of the appellant's February 1949 marriage license and 
a copy of the veteran's death certificate.  Information 
provided on the application reported the appellant was the 
surviving spouse of the veteran and that their marriage had 
ended as a result of the veteran's death on December [redacted], 
1988.  The appellant certified that information provided in 
her application was true and complete to the best of her 
knowledge and belief.

In April 1999 the RO granted the appellant entitlement to DIC 
benefits and notified her that payments were based upon her 
status as a surviving spouse with no dependents.

In July 1999 the appellant submitted correspondence notifying 
the RO that she was not the surviving spouse of the veteran.  
She stated that a benefits counselor had completed the April 
1999 application for her and that she had not read the 
application before she signed it.  She reported that when she 
was notified of the award of VA survivor's compensation she 
assumed she was entitled to it because of the change in law 
that had restored her entitlement to medical and commissary 
privileges due to her 26 year marriage to the veteran who was 
a retired serviceman.  She also submitted an amended copy of 
VA Form 21-534 reporting that her marriage to the veteran had 
ended as a result of divorce in November 1975 and submitted a 
copy of the November 1975 divorce decree.

Subsequently, the appellant's DIC award was retroactively 
discontinued creating an overpayment in the amount of $5,850.

A September 1999 VA report of contact noted that in a 
telephone conversation the appellant reported a service 
officer had helped her complete the April 1999 application 
and that she did not discover the mistakes in the application 
until she read the application at home.  She stated that upon 
learning of the errors she requested a new form and completed 
it herself.  She reported she realized she was probably not 
eligible for DIC benefits and had been keeping the money in a 
separate account in case she had to repay it.

In November 1999 the appellant requested entitlement to 
waiver of recovery of the assessed overpayment, in the amount 
of $5,850.  She appellant contended, in essence, that waiver 
was warranted because of financial hardship and because VA 
knew the veteran was divorced at the time of her application 
and failed to advise her she was not eligible for DIC 
benefits.  She stated that she had relied upon a benefits 
counselor to complete the application and claimed that the 
overpayment was created because of VA error.  She reported 
that her only income was Department of Health and Human 
Services, Social Security Administration (SSA) retirement 
benefits and, in essence, that she was totally disabled 
because of chronic obstructive pulmonary disease.

In November 1999 the appellant submitted a financial status 
report which showed she was presently retired and received 
monthly SSA benefit payments of $595 as her only income.  She 
reported total monthly expenses of $518, with a balance of 
net monthly income less expenses of $77, and total assets of 
$70,060, which included cash in bank of $10,000, cash on hand 
of $60, an automobile worth $3,000, real estate worth 
$40,000, and certificate of deposits and individual 
retirement accounts worth $20,000.  She stated she had no 
unpaid installment contracts or other debts.  

In December 1999 the Committee found waiver was not precluded 
because of fraud, misrepresentation, or bad faith.  
Entitlement to waiver was denied, however, because of the 
appellant's fault in the creation of the overpayment, because 
waiver would result in unjust enrichment, and because the 
evidence of record did not demonstrate repayment would cause 
financial hardship.

In her notice of disagreement the appellant claimed the 
Committee's decision had not considered all of the facts.  
She stated that she was presently receiving monthly SSA 
benefit payments of $610 but had no other source of income.  
She stated she was 69 years old and that due to her chronic 
obstructive pulmonary disease and high blood pressure she was 
unable to seek employment.  She asserted that she earned and 
deserved entitlement to DIC benefits because of her 26 year 
marriage to the veteran.  She stated that because of her 
deteriorating health she planned to move to another city to 
be near her children and estimated that her new living 
expenses would require more than her present monthly income.  
She also estimated that her re-location costs would consume 
the $5,850 she had received from VA as well as her "meager 
savings."

In February 2000 a statement of the case was issued which 
notified the appellant of the evidence, laws, and regulations 
considered in the denial of her claim.  It was noted that 
waiver had been denied because the evidence did not 
demonstrate collection would cause financial hardship.

In her March 2000 substantive appeal the appellant reiterated 
her claim that repayment would cause financial hardship.  She 
stated that she had not attempted to defraud the government 
because she assumed she was entitled to benefits under a 
change in law.  

In October 2000 the RO notified the appellant that her appeal 
was being certified to the Board for final review and 
notified her of regulations concerning the submission of 
additional evidence in support of her claim.

In statements in support of the claim dated in September 2000 
and February 2001 the appellant's representatives reiterated 
her prior assertions.

Analysis

The appellant contends, initially, that the overpayment 
resulted because of VA error in failing to consider negative 
evidence of record prior to the award of entitlement to DIC 
benefits.  The Board notes an adjustment may be warranted 
when the overpayment involved sole administrative error in 
which the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.500(b)(1) 
(2000).  As the appellant admitted she had discovered the 
errors in her application when she returned home, had 
suspected she was not eligible for DIC, and had maintained 
the payments in a separate account in case repayment was 
required, the Board finds she had knowledge of or should have 
been aware of the erroneous award and that the overpayment 
was not solely due to VA administrative error.

In addition, persons dealing with the government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]ebullitions or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  

VA law also provides, however, that recovery of overpayments 
of any benefits shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2000).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2000).

The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
appellant's part, any of which would constitute a legal bar 
to granting the requested waiver.  See 38 U.S.C.A. § 5302.  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
appellant to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
appellant submitted erroneous information in support of her 
application for VA benefits.  Although the appellant's 
assertion that VA was at fault in failing to deny entitlement 
because evidence of record indicated the veteran was divorced 
at the time of is death is credible, the Board finds that any 
fault on the part of VA is outweighed by the appellant's 
fault in receiving benefits to which she knew or reasonably 
should have known she was not entitled.  The Board notes, 
however, that balance of fault is but one of the factors for 
consideration in determining entitlement to waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds to which she was 
not entitled.  The evidence demonstrates the appellant may 
not be considered the veteran's surviving spouse for VA 
benefit purposes and that entitlement was established 
erroneously.  See 38 C.F.R. §§ 3.5, 3.50 (2000).

The Board further finds the appellant's reported financial 
status does not demonstrate that undue financial hardship 
would result from the recovery of overpayment.  Although the 
appellant estimates that her monthly expenses will exceed her 
monthly income after she moves, her April 1999 financial 
status report indicates substantial assets are available to 
repay the debt.  The appellant's claim that her planned 
relocation would, in essence, deplete all of her assets is 
not persuasive.  While a portion of her assets may not be 
available for that purpose, she has reported assets of over 
$70,000.  In addition, in September 1999 she reported that 
she had segregated the payments she received from VA from her 
other assets in order to repay any required overpayment.  The 
Board finds that based upon the evidence of record repayment 
would not deprive the appellant of basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The record 
in this case does not reflect that the objective of the DIC 
benefit payments has been nullified.  

There is no indication that reliance on the overpaid benefits 
resulted in the appellant's relinquishment of a valuable 
right or the incurrence of a legal obligation.  The Board has 
determined, therefore, that recovery of the overpayment would 
not be against equity and good conscience.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to waiver of the assessed overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of DIC 
benefits in the amount of $5,850 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

